— Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered June 17, 2010, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the County Court erred in imposing restitution without a hearing because there was insufficient evidence in the record to support its finding of the actual dollar amount and out-of-pocket loss to the victim caused by the defendant’s crime. However, since the defendant failed to request a restitution hearing and did not object to the amount *775of restitution he was required to pay, his present claims regarding the imposition of restitution are unpreserved for appellate review (see People v Horne, 97 NY2d 404, 414 n 3 [2002]; People v Francis, 82 AD3d 1263 [2011]; People v Nelson, 77 AD3d 973 [2010]; People v Harris, 72 AD3d 1110, 1112 [2010]), and we decline to review them in the exercise of our interest of justice jurisdiction. Mastro, J.P., Balkin, Chambers and Sgroi, JJ., concur.